Citation Nr: 1125972	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  04-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a psychiatric disorder, claimed as major depressive disorder, anxiety disorder with panic attacks, and/or posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1979 to September 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and her spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in February 2007.  A transcript of the hearing is associated with the claims file.

In May 2007, and again in June 2010, the Board remanded this appeal for additional evidentiary development, to include acquisition of service treatment records.  Those records were obtained in June 2010.  The case has since been returned to the Board for further appellate action.  As will be discussed in the remand below, the service treatment records contain evidence that triggers VA's duty to obtain a medical opinion regarding the claims for service connection for sinusitis and hypertension.  As such, those issues are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran's claimed in-service stressor is not substantiated.

4.  Symptoms of a psychiatric disorder were not chronic in service.

5.  A psychosis was not manifest within a year of service separation.

6.  Symptoms of a psychiatric disorder have not been continuous since service separation.

7.  The Veteran's current psychiatric disorder is not related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by service; a psychosis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a July 2003 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  A March 2006 letter included provisions for disability ratings and for the effective date of the claims.  A July 2007 letter included information pertinent to claims seeking service connection for PTSD.  Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The Veteran's claim for PTSD is based on an alleged sexual assault by a superior.  In Patton v. West, 12 Vet. App. 272 (1999), the CAVC held that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the CAVC held that the provisions in M21-1MR, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Paragraph 5.14c states that, in cases of sexual assault, development to alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  See M21-1MR, Part III, 5.14(c)(8).  Here, the Veteran was notified by the July 2007 letter that she could obtain alternative sources of information to support her claim, including statements from those who knew about the assault at the time it is alleged to have occurred, as well as records from clinics, hospital, private physicians, pharmacy records, insurance records, employment records, etc.  She was also provided with a stressor questionnaire specific to claims of PTSD secondary to personal assault, which provided detailed information as to the type of evidence that could be submitted.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, personnel records, post-service military and VA treatment records, SSA records, and the Veteran's personal hearing testimony.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to this claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran's service treatment records are devoid of any complaints or treatment for a psychiatric disorder.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service psychiatric disorder, or of the claimed in-service stressor.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, and as the evidence regarding the claimed stressor is not credible, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a psychiatric disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed psychiatric disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and active service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

In Patton, 12 Vet. App. 272, the CAVC also held that, in cases of alleged personal assault, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  Manual M21-1MR, Part III, ¶ 5.14c(8), (9).  In this case, the record contains no requests for transfer, or evidence of deterioration in work performance, substance abuse, or unexplained economic or social behavior changes.  While the Veteran asserted in her stressor statement that she manifested depression, panic attacks or anxiety in that she wanted to leave the Ranch House dining facility where she worked, because of depression, she does not contend that she actually did leave, or that she requested to leave.  The Veteran's desire to leave, apparently unexpressed, is not the type of evidence contemplated by Patton.  The Veteran reported that she had pregnancy tests and tests for HIV at the time of the incident; however, it is not contested that the Veteran became pregnant in the service.  The issue is whether her recent change in account to allege a sexual assault is supported in alternative sources.  The Veteran also noted that a change in economic or social behavior was that she got out of the military.  However, there is no suggestion that the Veteran got out of the service prematurely.  She served three years and was separated for the narrative reason, "Completion of required service."  In addition, for reasons discussed below, the Board has found the Veteran's assertions regarding a personal assault to be lacking in credibility.  Thus, there is no basis for further development to obtain an opinion.

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by obtaining the Veteran's service treatment records and SSA records.  

Service Connection - In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Board notes initially that, the Veteran did not serve during a period of war, and the evidence does not suggest, and the Veteran does not contend that she engaged in combat with the enemy, or that her claimed psychiatric disability is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

The Board finds that symptoms of a psychiatric disorder were not chronic in service.  Service treatment records are silent as to complaint of, treatment for, or diagnosis of, a psychiatric disorder.  At service separation in September 1982, the Veteran was found to be psychiatrically normal on examination.  In addition, she reported on a self-completed report of medical history that she had no history of depression or excessive worry, or nervous trouble of any sort.  She also reported that she had never been treated for a mental condition, and had never consulted or been treated by clinics, physicians, healers, or other practioners within the prior 5 years for other than minor illnesses.  While the Veteran asserted in her stressor statement that she manifested depression, panic attacks or anxiety in service, this is in direct conflict with assertions she made at the time.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the statement of medical history at discharge is significant.  Furthermore, because the Veteran was then seeking only medical treatment, as opposed to disability compensation, it seems likely that she would report events carefully and accurately.  The Board finds that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter presented her account, she was seeking VA benefits in addition to medical treatment.  The Board is cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore her assertion as to any matter upon which she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].

There is no question that the Veteran is competent to relate events as she remembers them.  Thus, her competency is not at issue with regard to recounting the events of service.  Rather, it is her credibility which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

The Board finds that the Veteran's claimed in-service stressor is not substantiated.  The Veteran now asserts that she became pregnant with her first child as a result of a sexual assault by a superior officer while in service.  There is no question that the Veteran became pregnant in service and gave birth to her first child via C-section, in February 1981.  Her pregnancy is thoroughly noted in service treatment records.  However, her current account regarding sexual trauma appears only recently in the record.  

By contrast, in October 2003, following initiation of VA psychiatric treatment, the Veteran reported that she struggles with the fact that she had her daughter out of wedlock and that she felt guilty about this, and was afraid her daughter (then an adult) would hate her when she found this out and discovered that the Veteran's husband was not her father.  She was struggling with the fact that her daughter deserves to know who her father was.  The Veteran did not mention or allude to any sexual trauma at this time.  

Similarly, a July 2003 SSI psychiatric examination includes no reference to a military sexual assault. 

However, this is not simply a matter of silence in the record regarding sexual trauma.  Of great significance to the Board, in a December 2003 progress note, the Veteran specifically denied any past military sexual trauma.  In July 2004, she again reported that she felt guilty about having her daughter out of wedlock, and that her daughter was starting to question the fact that she does not favor anyone else in the family.   

In August 2004, the Veteran was examined by a staff clinical psychologist and it was noted that the Veteran was debating whether to complete VA paperwork to document military sexual trauma that resulted in the conception of her daughter.  She was said to be fearful that the perpetrator might find them.  Thus, the first reports of a sexual assault in the record appear in the context of a discussion of filing for VA compensation.  Subsequent reports reflect the Veteran's current account of having been sexually assaulted in the service.  

Regarding the delay in reporting the assault, the Veteran wrote in a letter received in March 2009 that it took her 20 years to report the incident because that isn't something you talk about with family and friends.  The Veteran's representative explained in the May 2010 VA Form 646 that the Veteran did not want to document her sexual trauma for fear of "her rapist finding her and her daughter."  However, these assertions directly conflict with other assertions made by the Veteran and her spouse.  In the March 2009 letter, the Veteran claimed that she actually reported the sexual assault to her chain of command at the time it occurred, but the complaint went nowhere.  She testified at the hearing that she reported it to her Company Commander, and First Sergeant.  The Veteran's spouse also testified that he reported the assault to the MPs, and that he and the Veteran were retaliated against for this.  The Veteran's simultaneous assertions that, out of fear, she did not talk about the incident for 20 years, and that she actually did report the incident to her chain of command at the time, are irreconcilable.  Indeed, the assertion that she reported the incident is not supported by anything in the service treatment or service personnel records.  Because of these discrepancies, the Board finds the Veteran's account of a sexual assault to be lacking in credibility and to be contradicted by more persuasive and reliable evidence in the form of her previous account that she had no history of military sexual assault, which was made before her claim for monetary benefits.  

The Board finds that a psychosis was not manifest within a year of service separation, and symptoms of a psychiatric disorder have not been continuous since service separation.  The first evidence regarding a psychosis or any psychiatric disorder does not appear until April 2003, more than 20 years after service separation, at which time the Veteran was hospitalized for psychiatric complaints and diagnosed with psychosis NOS.  It was noted at the time that this was a first-time history of psychosis, and there was no prior psychiatric history.  The Veteran does not assert that she had a psychosis prior to this, and at the time, she specifically noted the time of onset as 3 months prior to the hospitalization.  

The Veteran's current psychiatric disorder is not related to service.  There is no medical opinion of record that purports to relate any current psychiatric disorder other than PTSD to service.  All references to a service link, including those of the Veteran, come in the context of her alleged military sexual trauma.  As discussed above, the Board has found this assertion to be lacking in credibility.  As such, any opinion, including that of the Veteran, that is based on this account is also deemed to be non-credible evidence.  

In summation of the Board's findings, the Veteran did not engage in combat, and therefore her lay testimony does not suffice to establish the occurrence of the alleged stressor.  In view of all of the evidence of record, her account is not credible.  Moreover, symptoms of a psychiatric disorder were not chronic in service; a psychosis was not manifest within a year of service separation; symptoms of a psychiatric disorder have not been continuous since service separation; and the Veteran's current psychiatric disorder is not related to service.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder, claimed as major depressive disorder, anxiety disorder with panic attacks, and/or PTSD, is denied.



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  

Although service treatment records do not reflect treatment for sinus or cardiovascular problems, the report of medical examination at separation from service reveals abnormal findings for the sinuses and vascular system.  There is no elaboration as to the nature of these abnormalities.  The post-service evidence shows that the Veteran was diagnosed with sinusitis in 1988, although an x-ray of the sinuses was normal.  The Veteran also carries a post-service diagnosis of hypertension.  The Veteran has reported that she experienced sinus symptoms continuously after service.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed hypertension and sinusitis and her military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of a current sinusitis and hypertension to active service.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of abnormal sinuses and vascular system in service, the Veteran's reported history of sinus symptoms and high blood pressure readings, and the post-service diagnoses of sinusitis and hypertension, the Board finds that a VA examination with medical nexus opinion is required to determine whether the claimed hypertension and sinusitis is/are causally related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed hypertension and sinusitis.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the notation of abnormal clinical findings for the sinuses and vascular system at separation, as well as blood pressure readings in service, and the post-service evidence of sinusitis and hypertension and any other relevant evidence.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that either sinusitis or hypertension is/are causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for sinusitis and hypertension should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


